UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7691



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus


KENNETH HAWKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-94-32, CA-96-2098-8-13)


Submitted:   October 7, 1997              Decided:   October 28, 1997


Before ERVIN and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Hawkins, Appellant Pro Se. Elizabeth Jean Howard, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Hawkins, Nos. CR-94-32; CA-96-2098-8-13
(D.S.C. Aug. 14, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2